PER CURIAM.
We affirm the trial court’s determination that appellants lacked standing to challenge a levy of taxes by appellee. See *1055Fredericks v. Blake, 382 So.2d 368 (Fla. 3d DCA 1980).1
ANSTEAD, WARNER and FARMER, JJ., concur.

. Although by our affirmance of the standing issue it is not necessary to reach the merits of this litigation, we would note that appellants’ claim that the taxing provisions of chapter 88-515, Laws of Florida, prevail over TRIM (Truth in Millage) legislation, their argument has been effectively mooted by the 1992 amendment to section 200.065(13). From that legislative amendment, it is clear that TRIM controls.